DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 23, 27, 31-32, 34, 39, and 44 have been amended.  Claims 1-22, 30, 36, and 40-42 are cancelled.  Claims 23-29, 31-35, 37-39, and 43-44 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Mr. J. Clinton Wimbish filed on 09/24/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 23, and 29 obviate both the rejections.  The rejections are hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Mr. J. Clinton Wimbish on 10/12/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

In claim 31, line 1, after “The ion pump of”, DELET “claim 1”, and INSERT – claim 23 --.
In claim 32, line 1, after “The ion pump of”, DELET “claim 1”, and INSERT – claim 23 --.

In claim 34, line 1, after “The ion pump of”, DELET “claim 1”, and INSERT – claim 23 --.

In claim 39, line 1, after “The ion pump of”, DELET “claim 1”, and INSERT – claim 23 --.

In claim 43, line 1, after “The ion pump of”, DELET “claim 40”, and INSERT – claim 23 -.

In claim 44, line 1, after “The ion pump of”, DELET “claim 1”, and INSERT – claim 23 --.


Conclusions
Claims 23-29, 31-35, 37-39, and 43-44 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731